Title: James Madison to James Maury, 18 February 1834
From: Madison, James
To: Maury, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Feby 18. 1834
                            
                        
                        
                            
                        I have recd. your favor of the 14. Feby. inst 1834 and congratulate you very sincerely on the good health
                            with which you enter on yr 87th. year, notwithstanding the severity of the winter, and the maladies around you I hope it
                            is a prognostic of years yet to come and with the health making them blessings Tho’ numbering 4 years less than yours, my
                            present condition is far less flattering. My Rheumatism, tho but partially & occasionally painful, and admitting
                            a considerable space of healthy feeling, is very obstinate, and in crippling my lower limbs, and especially my hands & fingers. As far as the
                            rigorous season has co-operated agst me the coming one may administer an alleviation at least.
                        I thank you Sir for the late London papers, which will be returned in a few days that some of your other
                            friends may have a like oppy of looking over them—I have not recd. them from your son Wm. who has probably become aware of
                            the promptness & fulness of the republications in our newspapers. But we have had a proof of his kind attention in
                            a basket of fine strawberry roots for which I thanked him in a letter under cover to you, accompanied by one from Mrs. M.
                            to Miss Maury asking her to have it forwarded with your joint dispatches. I trust therefore that our
                            acknowledgements, will have got safe to him.
                        Renewing to you all our good w[ishes] which we extend to Miss Maury, I pray you
                            both to be assured of our continued & affecte regardsOur Son has found the paper containing Mr [ ]tons speech, which is inclosed. He joins in our offerings to
                            yourself & Miss M.
                        
                            
                                
                            
                        
                    